ARNOLD, Judge.
Defendant maintains that when the trial judge rejected the plea arrangement it entitled defendant to a continuance until the next session of court. In view of G.S. 15A-1024 we must agree with this contention and award defendant a new trial.
Under G.S. 15A-1024, if the judge determines to impose a sentence other than that provided in the plea arrangement between the parties he must so inform the defendant, and further inform defendant that he may withdraw his plea. “Upon withdrawal, the defendant is entitled to a continuance until the next session of court.”
The official commentary to G.S. 15A-1023 provides: “Subsection (1) requires the judge in open court, ... , to tell the defendant whether he will abide by the recommendation as to the sentence. If the judge refuses to go along, the parties can either renegotiate or the defendant may withdraw his plea and secure a continuance as a matter of right. See § 15A-1024.” Defendant was entitled to a continuance as a matter of right following the court’s refusal to accept the negotiated plea and defendant’s withdrawal thereof.
New trial.
Judges Morris and Hedrick concur.